Title: From James Madison to Albert Gallatin, 12 April 1804 (Abstract)
From: Madison, James
To: Gallatin, Albert


12 April 1804, Department of State. “I have the honor to inform you, that on the 23d. February last, by direction of the Board of Commissioners under the 7th. Art. of the British Treaty, who were then about to terminate their functions, the sum of £526.4.9, being the balance due the U:States for monies advanced on account of that board, was paid over to Mr. Monroe our Minister at London.”
